Citation Nr: 0216398	
Decision Date: 11/14/02    Archive Date: 11/25/02	

DOCKET NO.  96-51 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by shortness of breath.

2.  Entitlement to service connection for a hernia.

(The issues of entitlement to service connection for 
bilateral hearing loss, disability manifested by chest pain, 
disability manifested by dizziness, disability manifested by 
poor blood circulation, and disability manifested by numbness 
of the hands, arms, and feet, are the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1975 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran who has chronic 
dyspnea on exertion due to an undiagnosed illness.

2.  The veteran does not currently have a hernia.


CONCLUSIONS OF LAW

1.  The veteran's chronic dyspnea on exertion due to 
undiagnosed illness is presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  A hernia was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA); 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case informing them 
of the evidence considered, the evidence necessary to 
establish entitlement to the requested benefit, and the 
reason for the denial.  They were also provided with all 
pertinent governing legal criteria except for 38 C.F.R. 
§ 3.317.  The only issue finally disposed of herein that is 
governed by 38 C.F.R. § 3.317 is a full grant of benefits.  
The veteran has been afforded multiple VA examinations and 
treatment records have been obtained.  A June 2001 letter to 
the veteran informed him of the requirements of notification 
and development of evidence under the VCAA.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no indication that any 
additional relevant treatment records exist and the veteran 
has indicated that he does not desire a personal hearing.  
Therefore, it is concluded that the VA has complied with the 
VCAA with respect to the issues disposed of herein and the 
Board may now proceed, without prejudice to the veteran, in 
light of the grant of benefits regarding the claim under 
38 C.F.R. § 3.317, because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.317 provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or a 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:  (i) Becomes manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  For purposes of this section, objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, nonmedical indicators that 
are capable of independent verification.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to:  Signs or symptoms involving the 
respiratory system.  38 C.F.R. § 3.317(b).

The veteran's service records reflect that he had service in 
Southwest Asia during the Persian Gulf War.  A March 2001 
record reflects that the veteran was exposed to smoke from 
numerous oil well fires while serving in Kuwait.

Although an October 2001 VA pulmonary function test report 
reflects that pulmonary function testing was normal and the 
report of an October 2001 VA examination indicates that 
examination was normal and there were no abnormalities of the 
chest, the diagnosis was indicated to be dyspnea.

An April 2002 VA pulmonary function test report indicates 
that the testing was normal.  An April 2002 VA examination 
report reflects that the diagnosis was shortness of breath 
and indicates that the veteran described dyspnea on exertion 
but there was no established diagnosis of asthma.  The 
veteran's cardiac ejection fraction was within normal limits.  
The examiner indicated that the veteran had an undiagnosed 
illness of dyspnea on exertion.

The October 2001 VA examiner indicates that it was difficult 
to find an etiology for many of the veteran's symptoms, 
including his dyspnea.  It indicates that there was no reason 
to believe that his dyspnea was related to his active service 
from 1992 and 1995.  Although 38 C.F.R. § 3.317(c)(1) 
provides that if there is affirmative evidence that an 
undiagnosed illness was not incurred in active military 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War or if there is affirmative evidence that 
an undiagnosed illness was caused by a supervening condition 
or event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia Theater of 
Operations during the Persian Gulf War and the onset of the 
illness and the October 2001 examiner indicates that there is 
no reason to believe that the veteran's dyspnea is related to 
his active service from 1992 to 1995, there is no affirmative 
evidence indicating that the veteran's dyspnea on exertion 
due to undiagnosed illness is related to a supervening 
condition or event.  The Board concludes that the evidence is 
in equipoise with respect to whether or not the examiner's 
statement that there is no reason to believe that there is a 
relationship between his dyspnea and his active service 
constitutes affirmative evidence that the veteran's currently 
manifested dyspnea on exertion due to undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  In resolving all doubt in the veteran's behalf, 
the Board finds that the veteran's dyspnea on exertion due to 
undiagnosed illness is presumptively related to his active 
service during the Persian Gulf War.

The reports of April 1996 and April 2002 VA medical 
examinations reflect that the veteran does not have any 
hernias.  There is no competent medical evidence indicating 
that he has any hernias.  In the absence of any competent 
medical evidence indicating that the veteran currently has 
hernias and competent medical evidence indicating that he 
does not have hernias, a preponderance of the evidence is 
against a finding that the veteran currently has any hernia 
that is related to active service.  The veteran's statements 
that he has a hernia are of no probative value because he, as 
a lay person, is not qualified to offer a medical diagnosis 
or medical etiology, because he does not have sufficient 
medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, a preponderance 
of the evidence is against a finding that the veteran 
currently has a hernia that is related to active service.


ORDER

Service connection for dyspnea on exertion due to undiagnosed 
illness is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for a hernia is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

